Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Status of Claims
	Claims 1, 7 and 12-17 are pending in the application. Claims 2-6 and 8-11 have been cancelled.   Thus, claims 1,7 and 12-17 have been examined as the subject matter of record.
Declaration

Padraig Mac Dermott’s declaration filed on January 25, 2021 under 37 CFR 1.132 is insufficient to overcome the rejection of claims 1,7 and 12-17  , based upon the combination applied under 35 U.S.C. 103. The declaration will be discussed in detail below as it applies to the rejection.

Maintained Rejections
	Applicant's arguments filed January 25, 2021 are acknowledged and have been fully considered.    The rejection of 1,7 and 12-17  under 35 USC 103 as being obvious over LEMAL MATHILDE et al. (WO2013/068236 A1) in view of Abiko Makachika et al. (JP2008013407A)is maintained for the reasons set forth below.  


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,7 and 12-17  are rejected under 35 USC 103 as being obvious over LEMAL MATHILDE et al. (WO2013/068236 A1, published May 16, 2013,previously cited) in view of Abiko Makachika et al. (JP2008013407A, previously cited).


Applicant’s Invention

Applicant claims composition, comprising:   a)A pulverulent phase present in a content greater than or equal to 50% by weight relative to the total weight of the composition b)    a liquid fatty phase comprising at least one oil selected from volatile or nonvolatile, 

Determination of the scope and the content of the prior art
(MPEP 2141.01)

	LEMAL MATHILDE et al. teach a solid composition comprising, in a cosmetically acceptable medium: a) at least one pulverulent phase  b) at least one lipophilic organic UV screening agent characterized in that the pulverulent phase comprises at least aerogel particles of hydrophobic silica exhibiting a specific surface per unit of weight (Sw) ranging from 200 to 1500 m2/g, preferably from 600 to 1200 m2/g and better 2/g, and a size, expressed as volume-average diameter (D[0.5]), of less than 1500 microns and preferably ranging from 1 to 30 microns, more preferably from 5 to 25 microns, better still from 5 to 20 microns and even better still from 5 to 15 microns(see claim 1 of LEMAL MATHILDE et al., additional filler of the instant claims, limitation of instant claims 1,5,6, and15-17). Lemal Mathilde et al. teach that the aerogel particles of hydrophobic silica has an oil absorption capacity ranging from 5 to 10 ml/g, preferably 6 to 15 ml/g, and better still 8 to 12 ml/ g (see page 5, limitation of instant claims 1,15 and 17 ). The lipophilic organic UV screening agent or agents are present  in a range of 0.1 to 40% by weight of the composition (see page 19, lines 45-50, limitation of instant claim 7) and are chosen from cinnamic derivatives; anthranilates; salicylic derivatives; dibenzoylmethane derivatives; camphor derivatives; benzophenone derivatives; β,β-diphenylacrylate derivatives; triazine derivatives; benzotriazole derivatives; benzalmalonate derivatives; imidazolines; p-aminobenzoic acid (PABA) derivatives; benzoxazole derivatives; screening polymers and screening silicones; dimers derived from cc-alkylstyrene; 4,4- diarylbutadienes; merocyanine derivatives; and their mixtures (see claim 8 of LEMAL MATHILDE et al., limitation of instant claim 8 ).  Specifically, the lipophilic organic UV screening agent or agents are chosen from: Butyl Methoxy Dibenzoylmethane, Octocrylene, Ethylhexyl Salicylate, n-Hexyl 2-(4-diethylamino-2-hydroxybenzoyl)benzoate, Bis-Ethylhexyloxyphenol Methoxyphenyl Triazine, Ethylhexyl Triazone, Diethylhexyl Butamido Triazone, Drometrizole Trisiloxane, and their mixtures (see claim 9 of LEMAL MATHILDE et al., limitation of instant claim 9).  The pulverulent phase comprises at least one additional filler preferably composed of a mixture of spherical particles and lamellar particles.  The polyamide powders, polymethyl methacrylate microspheres, polytetrafluoroethylene powders and their mixtures, and  the lamellar particles are chosen from an expanded perlite, a talc, a mica and their mixtures (see claims 11 and 12 of LEMAL MATHILDE et al.,  filler 1 of the instant claims, limitation of instant claims 1) wherein said pulverulent phase is about 20-99% with respect to the total weight of the composition (see page 7, lines 31-36, limitation of instant claim 2) and wherein the lamellar particles can be present in amounts from 40-100 % by weight with respect to the total weight of the mixture of spherical and lamellar particles (see page 11, lines 32-36, limitation of instant claim 3).  Lemal Mathilde et al. specifically teach mica having a dimension ranging from 5 to 150 micrometers (see page 10, lines 10-16). In addition, LEMAL MATHILDE et al. teach that the pulverulent phase can additionally comprise a coloring agent (see page 13 ,lines 25-45, limitation of instant claim 13) as well as pigments (see pages 24-39, insoluble UV-screening agent of the instant claims, limitation of instant claim 12) pearlescent agents (page 13, lies 6-20)  and mixtures thereof. The composition also comprises at least one liquid fatty phase preferably comprising at least one volatile or non-volatile hydrocarbon oil and/or one volatile or non-volatile silicone oil (see claim 13 of LEMAL MATHILDE et al., limitation of instant claims 1 and 10).  Lemal Mathilde et al. teach that the liquid fatty phase generally comprises, in addition to the aforementioned oils, the lipophilic UV screening agents (see page 14, lines 6-10, limitation of instant claim 1). The liquid fatty phase varies from 0.1 to 85% by weight with respect to the total weight of the composition (see page 16, lines 39-41, limitation of instant claim 11).   LEMAL MATHILDE et al. also disclose a cosmetic method for caring for and/or making up human keratinous substances (limitation of instant claim 14) in particular the skin of the body or of the face or the hair, comprising at least the application, to the surface of the keratinous substance, with the aforementioned composition (see claim 15 of LEMAL MATHILDE et al.).  


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of LEMAL MATHILDE et al.is that LEMAL MATHILDE et al.. do not expressly teach filler having an oil absorption capacity, measured at a wet point, of greater than or equal to 70 ml/100 g.  However, Abiko Makachika et al. disclose a cosmetic comprising a high oil absorption synthetic mica powder having an oil absorption of 110 ml / 100 g or more (see claim 6 of Abiko Makachika et al.).  With regards to the mica particle size, Abiko Makachika et al. teach that a synthetic mica powder obtained is used as a starting material, and this is brought into contact with a strongly acidic aqueous solution as described above to form a highly oil-repellent synthetic mica powder. In the case of crushing a mineral mass, it is generally coarsely pulverized and then finely pulverized, but the contact with the strongly acidic aqueous solution may be either after coarse pulverizing or after pulverizing, but after finely pulverizing.  LEMAL MATHILDE et al. teach that the particle size of the synthetic mica powder to be treated is not particularly limited, and may be appropriately selected depending on the application. Generally, the thickness direction is 0.05 to 2 µm, and the plane direction is 2 to 60 µm(see [0019]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable volume average diameter that produce expected results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum volume average diameter by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). In addition, according to the MPEP, “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosure of both LEMAL MATHILDE et al.  and Abiko Makachika et al.  are directed to a composition comprising mica. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of LEMAL MATHILDE et al. and Abiko Makachika et al. to arrive at the claimed composition wherein the pulverulent phase comprises a filler having an oil absorption capacity, measured at a wet point, of greater than or equal to 70 ml/100 g.  Abiko Makachika et al. teach that according to their invention, by contacting synthetic mica powder in a strong-acid-water solution, the oil absorption of synthetic mica powder can be improved and the high-oil-absorption-property synthetic mica powder of 110ml/100 g or more and 120 more ml/g or more can be obtained. By blending the 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on January 25, 2021, with respect to the rejection of claims 1,7 and 12-17  under 35 USC 103 as being obvious over LEMAL MATHILDE et al. (WO2013/068236 A1) in view of Abiko Makachika et al. (JP2008013407A) have been fully considered but they are not persuasive.   Applicant argues that in the most recent  Advisory Action, it was clarified that the pending obviousness rejection is based .  
However, the Examiner is not persuaded by Applicant’s argument.  With regards to particle size, Abiko Makachika et al. teach that a synthetic mica powder obtained is used as a starting material, and this is brought into contact with a strongly acidic aqueous solution as described above to form a highly oil-repellent synthetic mica powder. In the case of crushing a mineral mass, it is generally coarsely pulverized and then finely pulverized, but the contact with the strongly acidic aqueous solution may be either after coarse pulverizing or after pulverizing, but after finely pulverizing / classifying Contact is excellent in terms of effect. The particle size of the synthetic mica powder to be treated  is not particularly limited, and may be appropriately selected depending on the application. Generally, the thickness direction is 0.05 to 2 µm, and the plane 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Padraig Mac Dermott’s   Declaration Filed Under 37 C.F.R. 1.132

      Padraig Mac Dermott’s declaration filed Under 37 C.F.R. 1.132 filed on January 25, 2021 has been fully considered but is not persuasive.  Applicant argues that the declaration notes the importance that the mica has both (1) an oil absorption capacity, measured at a wet point, of greater than or equal to 70 ml/100 g and (2) a size expressed as volume-average diameter of greater than or equal to 15 microns. (Dec. at par. 3). Specifically, the declaration discusses examples 1-5 in the present application. Examples 1 and 2 demonstrate the importance of the mica filler having both properties; example 3 demonstrates inferior properties when no mica filler having an oil absorption capacity, measured at a wet point, of greater than or equal to 70 ml/100 g is present; 
     However, the Examiner maintains that , with regards to Applicant’s argument that it is unexpected that the claimed composition of examples 1 and 2 do disintegrate and are easy to apply, pleasant on application, spread well, and are comfortable and uniform as compared to compositions 3-5 using a mica with an oil absorption capacity less than 70 ml/100g or has a diameter of less than 15 microns,  Abiko Makachika et al. teach that according to their invention, by contacting synthetic mica powder in a strong-acid-water solution, the oil absorption of synthetic mica powder can be improved and the high-oil-absorption-property synthetic mica powder of 110ml/100 g or more and 120 more ml/g or more can be obtained. By blending the highly oil-absorbing synthetic mica powder in a cosmetic such as foundation, the finish feeling and the cosmetic durability can be improved as compared to the case where a conventional synthetic mica powder is blended (see [0007] of Abiko Makachika et al.).  Further, with regards to particle size, Abiko Makachika et al. teach that a synthetic mica powder obtained is used as a starting material, and this is brought into contact with a strongly acidic aqueous solution as described above to form a highly oil-repellent synthetic mica powder. In the case of 

Thus, the results of examples 1 and 2 of are not unexpected.














Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		

Technology Center 1600
Group Art Unit 1617




	/JOHANN R RICHTER/           Supervisory Patent Examiner, Art Unit 1617